Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ray Antoine Robertson appeals the district court’s order denying relief on his motion seeking a reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and conclude that the revised drug equivalency tables implemented by Amendment 750, U.S. Sentencing Guidelines Manual (USSG) § 2D1.1 cmt. n. 10(D) (2011), do not alter Robertson’s sentence. See USSG §§ 1B1.10, 2D1.1(c)(4), app. C Amend. 750. Accordingly, we affirm the district court’s order. We deny Robertson’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.